Citation Nr: 1121245	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected residuals of a fracture of the right iliac crest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1977 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied a compensable disability rating for the service connected residuals of a fracture of the right iliac crest.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, by rating action dated in June 2010, the RO awarded an increased 10 percent disability rating for the service-connected residuals of a fracture of the right iliac crest, effective as of June 15, 2005, the date of receipt of the claim for an increased disability rating.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The Board notes that in a Statement In Support Of Claim (VA Form 21-4138) dated in July 2010, the Veteran asserted that he had been seeing a psychiatrist secondary to symptoms associated with his service-connected residuals of a fracture of the right iliac crest.  As such, the Board infers that the Veteran has raised the issue of service connection for a psychiatric disorder, secondary to the service-connected residuals of a fracture of the right iliac crest.  As the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of a fracture of the right iliac crest have been manifested by flexion limited to no more than 55 degrees, extension limited to no more than 15 degrees, and abduction limited to no more than 15 degrees; with no additional limitation of motion due to repetitive motion or flare-ups.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a fracture of the right iliac crest have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5250, 5253, 5255 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2005, March 2006, and April 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Veteran was provided with the requisite notice with respect to the Dingess requirements.

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Indeed, a VA examination was conducted in August 2005 and May 2010, so the Veteran has been medically evaluated.  There is no indication of any additional, relevant records that the RO failed to obtain.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

The Veteran asserts that his service-connected right hip disability is more severe than is contemplated by the currently assigned 10 percent disability rating which has been in effect as of June 15, 2005, the date of receipt of the increased rating claim.

The Veteran's right hip disability is currently rated as 10 percent disabling under Diagnostic Code 5255, which provides the rating criteria for impairment of the femur.  Under this diagnostic code provision, a 10 percent disability rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent disability rating is assigned for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is assigned for fracture of the surgical neck of the femur with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent disability rating, the highest schedular evaluation available under this code provision, is assigned for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

VA outpatient treatment records dated from March 2004 to June 2005 shows that the Veteran was treated intermittently for symptoms reportedly associated with a history of a pelvic fracture with worsening joint pain since that time.  In April 2004, he reported pain in the hip joints.  It was indicated that he had an elevated rheumatoid arthritis factor on blood work.  In August 2004 and February 2005, he was tested for an diagnosed with rheumatoid arthritis.  

A VA examination report dated in August 2005 shows that the Veteran was said to be able to get up and down from the chair quickly and with ease.  He could also get on and off the examining table quickly and with ease.  He walked with a normal gait and was able to heel and toe walk well.  Physical examination revealed that the Veteran had symmetric ranges of motion in both hips.  Abduction was to 60 degrees, adduction to 45 degrees, flexion to 110 degrees, and extension to 15 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees, without any further limitation of motion due to repetitive use.  Trendelenburg test was negative.   The examiner noted that there was no palpable irregularity or abnormality of the iliac crest on the right or left hip and was no tenderness over the greater trochanters.  X-rays of the pelvis and bilateral hips were normal.  The examiner added that this was an entirely normal examination of both hips, and the palpable portions of the pelvis.  The examiner also stated that there was no connection between the recent diagnosis of rheumatoid arthritis and the Veteran's old right hip injury. 

In his October 2005 notice of disagreement, the Veteran indicated during his August 2005 examination, he had been on three medications which allowed him to move around with ease.  He added that he had stopped taking this medication as it would cause him to be nauseated, and was, therefore, experiencing increased pain.

A VA examination report dated in May 2010 shows that the Veteran denied any further injuries or traumas to his right hip.  He described pain which had progressed and continued.  He would experience daily right hip pain which was constant and severe, estimated as at a level of seven on a scale of 10.  It would be worse with walking, standing, bending or lifting and also with weather changes.  It was better with rest, avoidance of activities, and medication.  He report no flare-ups due to the fact that it was severe on a chronic basis.  He would use prescription pain medication for this condition with fair response to treatment.  He reported no  symptoms of deformity, giving way, instability, episodes of dislocation or subluxation or locking episodes of the right hip.  He described pain, stiffness, weakness, and incoordination.  There were no effusions.  He added that he would be unable to stand for more than a few minutes or walk more than a few yards.  He used no assistive devices or aids for ambulation.

Physical examination revealed gait was antalgic with no other evidence of abnormal weight bearing.  There was no loss of bone or part of a bone.  There was tenderness, pain at rest, and guarding of movement of the right hip.  Range of motion showed  flexion to 55 degrees, extension to 20 degrees, and abduction to 15 degrees.   He was able to cross the leg over the other and able to toe out greater than 15 degrees.  There is no objective evidence of pain following repetitive motion and no additional limitation of motion after repetition.  There was no joint ankylosis.  X-rays of the pelvis showed mild ethesopathic change involving the anterior right iliac crest unchanged from prior examination.  There were no significant degenerative changes in the hips or sacroiliac joints, and the bones of the pelvis and hips were normal in appearance.  The right hip X-ray showed no significant loss of joint space involving the right hip, and the bones of the right hip were normal in appearance.  The visualized sacroiliac joints were normal.  The examiner reported right iliac crest fracture with residual of limited range of motion at the right hip joint with right hip pain and decreased mobility.  This condition was said to cause moderate effect on chores, exercise, sports and recreation, and mild effect on bathing and driving.  The examiner opined that this condition as likely as not resembled more of a malunion with slight hip disability.  It did not resemble a fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion.  The examiner stated this was based on physical examination, X-ray data and also the limits of range of motion, specifically the directions of the limits of range of motion of the hip joint.

Having carefully considered the competent medical evidence of record, the Board finds that the currently assigned 10 percent disability rating under Diagnostic Code 5255 adequately compensates the Veteran the right hip disability.  In this regard, under Diagnostic Code 5255, a 10 percent disability rating is warranted for malunion of the femur with slight knee or hip disability.  In August 2005, the Veteran's right hip was said to be entirely normal.  In May 2010, the VA examiner concluded that the disability as likely as not resembled more of a malunion with slight hip disability.  In order for the next higher 20 percent disability rating to be assigned under Diagnostic Code 5255, there would have to be evidence of malunion with moderate knee or hip disability, which has not been shown in this instance.  Additionally, the disability did not resemble a fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion.

The Board has also considered rating the Veteran's right hip disability under other pertinent diagnostic code provisions, but the bulk of these diagnostic codes are not applicable in the Veteran's case.  For instance, there is no objective evidence of ankylosis (Diagnostic Code 5250) or flail joint (Diagnostic Code 5254).

Further, the Board has considered the applicability of Diagnostic Codes 5251 to 5253 used to rate limitation of motion.  Normal range of motion for VA purposes is 125 degrees hip flexion and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of the thigh warrants a 10 percent disability rating if flexion is limited to 45 degrees; a 20 percent disability rating if limited to 30 degrees; a 30 percent disability rating if limited to 20 degrees; and a 40 percent disability rating if limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In this regard, in August 2005, the Veteran had flexion to 110 degrees, and in May 2010, he had flexion to 55 degrees.  In neither case was flexion limited to 45 degrees or less so as to warrant a compensable disability rating under this diagnostic code provision.

Limitation of extension of the thigh warrants a 10 percent disability rating if extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  In 
August 2005, the Veteran had extension to 15 degrees, and in May 2010, he had extension to 20 degrees.  In neither case was extension limited to 5 degrees or less so as to warrant a compensable disability rating under this diagnostic code provision.

The evidence of record also does not show that limitation of rotation of the thigh was manifested by an inability to toe-out more than 15 degrees on the affected leg; a limitation of adduction of the thigh with an inability to cross legs; or limitation of abduction of the thigh with motion lost beyond 10 degrees.  In this regard, in August 2005, the Veteran was able to heel and toe walk, rotation ranged from 45 degrees to 60 degrees, and abduction was to 60 degrees.  In May 2010, the Veteran was able to are able to cross the leg over the other, he was able to toe out greater than 15 degrees, and abduction was to 15 degrees.  As such, a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5253 would not be warranted.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The evidence of record did not document any additional functional impairment on flare-ups.  In August 2005, no additional limitation of motion due to repetitive use.   In May 2010, while the Veteran reported that he had no flare-ups due to the fact that his disability was severe on a chronic basis, he also reported no  symptoms of deformity, giving way, instability, episodes of dislocation or subluxation or locking episodes of the right hip.  Moreover, physical examination revealed that there was no objective evidence of pain following repetitive motion, and no additional limitation of motion after repetition.  Without credible evidence of additional limitation, the Board concludes that the current 10 percent disability rating for the service-connected residuals of a fracture of the right iliac crest adequately contemplates any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right hip.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the Board points out that when evaluated by VA in May 2010, the examiner assessed the level of disability associated with the hip disability as having a mild effect on bathing and driving, and a moderate effect on chores, exercise, sports, and recreation.  More importantly, the examiner concluded that the disability was likely slight.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, the Veteran's disability has been manifested by symptoms that would warrant no more than a 10 percent disability rating throughout the entire period on appeal, and as such staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of a fracture of the right iliac crest do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a fracture of the right iliac crest are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating greater than 10 percent for service-connected residuals of a fracture of the right iliac crest is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


